Exhibit 4.8 AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS LENDER AND AS AGENT) WITH PERMA-FIX ENVIRONMENTAL SERVICES, INC. (BORROWER) OCTOBER 31, 2011 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Accounting Terms. 1 General Terms. 2 Uniform Commercial Code Terms. 27 Certain Matters of Construction. 28 ARTICLE II ADVANCES, PAYMENTS 28 Revolving Advances. 28 Procedure for Revolving Advances Borrowing. 29 Disbursement of Advance Proceeds. 31 Loans. 32 Maximum Advances. 33 Repayment of Advances. 33 Repayment of Excess Advances. 34 Statement of Account. 34 Letters of Credit. 34 Issuance of Letters of Credit. 35 Requirements For Issuance of Letters of Credit. 35 Disbursements, Reimbursement. 36 Repayment of Participation Advances. 37 Documentation. 37 Determination to Honor Drawing Request. 38 Nature of Participation and Reimbursement Obligations. 38 Indemnity. 40 Liability for Acts and Omissions. 40 Additional Payments. 41 Manner of Borrowing and Payment. 41 Mandatory Prepayments. 43 Use of Proceeds. 43 Defaulting Lender. 44 ARTICLE III INTEREST AND FEES 45 Interest. 45 Letter of Credit Fees. 45 Closing Fee and Facility Fee. 46 Collateral Fees. 46 Computation of Interest and Fees. 47 Maximum Charges. 47 Increased Costs. 47 Basis For Determining Interest Rate Inadequate or Unfair. 48 Capital Adequacy. 49 Gross Up for Taxes. 50 Withholding Tax Exemption. 50 i ARTICLE IV COLLATERAL: GENERAL TERMS 51 Security Interest in the Collateral. 51 Perfection of Security Interest. 52 Disposition of Collateral. 52 Preservation of Collateral. 52 Ownership of Collateral. 53 Defense of Agent’s and Lenders’ Interests. 53 Books and Records. 54 Financial Disclosure. 54 Compliance with Laws. 55 Inspection of Premises; Appraisals. 55 Insurance. 56 Failure to Pay Insurance. 57 Payment of Taxes. 57 Payment of Leasehold Obligations. 57 Receivables. 57 Inventory. 60 Maintenance of Equipment. 60 Exculpation of Liability. 61 Environmental Matters. 61 Financing Statements. 63 Voting Rights in Respect of Subsidiary Stock Pledged to Agent 63 Dividend and Distribution Rights in Respectof Subsidiary Shares Pledged to Agent 64 ARTICLE V REPRESENTATIONS AND WARRANTIES 64 Authority. 64 Formation and Qualification. 65 Survival of Representations and Warranties. 65 Tax Returns. 66 Financial Statements. 66 Entity Name and Locations. 67 O.S.H.A. and Environmental Compliance. 67 Solvency; No Litigation, Violation, Indebtedness or Default. 68 Patents, Trademarks, Copyrights and Licenses. 69 Licenses and Permits. 69 Default of Indebtedness. 70 No Default. 70 No Burdensome Restrictions. 70 No Labor Disputes. 70 Margin Regulations. 70 Investment Company Act. 70 Disclosure. 71 Delivery of Acquisition Agreement. 71 Swaps. 71 Conflicting Agreements. 71 Application of Certain Laws and Regulations. 71 Business and Property of Borrower. 71 Section20 Subsidiaries. 72 Anti-Terrorism Laws. 72 ii Trading with the Enemy. 73 Commercial Tort Claims. 73 Partnership and Limited Liability Company Interests. 73 Material Contracts. 73 Future Subsidiaries. 73 ARTICLE VI AFFIRMATIVE COVENANTS 74 Payment of Fees. 74 Conduct of Business and Maintenance of Existence and Assets. 74 Violations. 74 Government Receivables. 74 Financial Covenants. 75 Execution of Supplemental Instruments. 75 Payment of Indebtedness. 75 Standards of Financial Statements. 75 Exercise of Rights. 76 Real Property. 76 Inactive Subsidiaries. 76 ARTICLE VII NEGATIVE COVENANTS 76 Merger, Consolidation, Acquisition and Sale of Assets. 76 Creation of Liens. 77 Guarantees. 77 Investments. 77 Loans. 78 Capital Expenditures. 78 Dividends. 78 Indebtedness. 78 Nature of Business. 79 Transactions with Affiliates. 79 Leases. 79 Subsidiaries. 79 Fiscal Year and Accounting Changes. 80 Pledge of Credit. 80 Amendment of Organizational Documents. 80 Compliance with ERISA. 80 Prepayment of Indebtedness. 81 Anti-Terrorism Laws. 81 Trading with the Enemy Act. 81 Other Agreements. 81 Additional Negative Pledges. 81 Additional Bank Accounts. 82 ARTICLE VIII CONDITIONS PRECEDENT 82 Conditions to Initial Advances. 82 Conditions to Each Advance. 87 Conditions to Each Equipment Loan. 88 iii ARTICLE IX INFORMATION AS TO BORROWER 88 Disclosure of Material Matters. 88 Schedules. 88 Environmental Reports. 89 Litigation. 89 Material Occurrences. 89 Public Filings. 90 Annual Financial Statements. 90 Quarterly Financial Statements. 90 Monthly Financial Statements. 90 Other Reports. 91 Additional Information. 91 Projected Operating Budget. 91 Variances From Operating Budget. 91 Notice of Suits, Adverse Events. 92 ERISA Notices and Requests. 92 Additional Documents. 92 Government Receivables. 93 ARTICLE X EVENTS OF DEFAULT 93 Nonpayment. 93 Breach of Representation. 93 Financial Information. 93 Judicial Actions. 93 Noncompliance. 93 Judgments. 94 Bankruptcy. 94 Inability to Pay. 94 Material Adverse Effect. 94 Lien Priority. 95 Cross Default. 95 Breach of Guaranty. 95 Change of Control. 95 Invalidity. 95 Licenses. 95 Seizures. 96 Pension Plans. 96 ARTICLE XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT 97 Rights and Remedies. 97 Agent’s Discretion. 98 Setoff. 98 Rights and Remedies not Exclusive. 98 Allocation of Payments After Event of Default. 98 ARTICLE XII WAIVERS AND JUDICIAL PROCEEDINGS 99 Waiver of Notice. 99 iv Delay. Jury Waiver. ARTICLE XIII EFFECTIVE DATE AND TERMINATION. 100 Term. Termination. ARTICLE XIV REGARDING AGENT 101 Appointment. Nature of Duties. Lack of Reliance on Agent and Resignation. Certain Rights of Agent. Reliance. Notice of Default. Indemnification. Agent in its Individual Capacity. Delivery of Documents. Borrower’s Undertaking to Agent. No Reliance on Agent’s Customer Identification Program. Other Agreements. ARTICLE XV MISCELLANEOUS 105 Governing Law. Entire Understanding. Successors and Assigns; Participations; New Lenders. Application of Payments. Indemnity. Notice. Survival. Severability. Expenses. Injunctive Relief. Consequential Damages. Captions. Counterparts; Facsimile Signatures. Construction. Confidentiality; Sharing Information Publicity. Certifications From Banks and Participants; USA PATRIOT Act. v List of Exhibits and Schedules Exhibits Exhibit1.2 Borrowing Base Certificate Exhibit 1.2(a) Compliance Certificate Exhibit2.1(a) Revolving Credit Note Exhibit2.4(a) Term Note Exhibit2.4(b) Equipment Note Exhibit5.5(b) Financial Projections Exhibit8.1(i) Financial Condition Certificate Exhibit15.3 Commitment Transfer Supplement Schedules Schedule 1.2(a) Commercial Brokers Schedule1.2(b) Permitted Encumbrances Schedule4.5 Equipment and Inventory Locations; Place of Business; Chief Executive Office; Locations of Real Property Schedule4.15(h) Deposit and Investment Accounts Schedule5.1 Consents Schedule5.2(a) States of Formation, Qualification and Good Standing Schedule5.2(b) Subsidiaries; Ownership Schedule5.4 Federal Tax Identification Number; Unpaid Taxes, Fees Schedule5.6 Other Names; Mergers, Acquisitions, Etc. Schedule 5.7 Environmental Schedule 5.8(b) Litigation Schedule 5.8(c) Violations Schedule5.8(d) Plans Schedule5.9 Intellectual Property; Source Code Escrow Agreements; Challenges to Use Schedule 5.10 Licenses and Permits Schedule 5.12 Defaults Schedule5.14 Labor Disputes Schedule 5.28 Material Contracts Schedule 7.3 Guarantees Schedule 7.4 Investments Schedule 7.5 Loans Schedule 7.7 Stock Schedule 7.8 Indebtedness Schedule 7.10 Transactions with Affiliates Schedule 7.12(a) Domestic Subsidiaries Schedule 7.12(b) Partnership and Joint Ventures vi AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT Amended and Restated Revolving Credit, Term Loan and Security Agreement dated as of October31, 2011 among PERMA-FIX ENVIRONMENTAL SERVICES, INC., a corporation organized under the laws of the State of Delaware (“ Borrower ”), the financial institutions which are now or which hereafter become a party hereto (collectively, the “ Lenders ” and individually a “ Lender ”) and PNC BANK, NATIONAL ASSOCIATION (“
